PER CURIAM: *
The attorney appointed to represent Blanca Granillo has moved for leave to withdraw and has filed briefs in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Granillo has not filed a response. We have reviewed counsel’s briefs and the relevant portions of the record reflected therein. We concur with *372counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should riot be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.